       Case 1:20-cv-00700-SKO Document 25 Filed 03/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   HELENE MARIE LEE,                                  Case No. 1:20-cv-00700-SKO

12                      Plaintiff,                      ORDER THAT PLAINTIFF FILE A
                                                        WRITTEN STATEMENT SHOWING
13          v.                                          CAUSE WHY CASE SHOULD NOT BE
                                                        DISMISSED OR THAT PLAINTIFF FILE
14   ANDREW SAUL,                                       RETURN OF SERVICE
     Commissioner of Social Security,
15
                    Defendant.
16   _____________________________________/

17           On May 15, 2020, Plaintiff, represented by her attorney and proceeding in forma
18   pauperis, filed the present action in this Court.       (Doc. 1.)    Plaintiff seeks review of the
19   Commissioner’s denial of her application for benefits. (Id.) On May 20, 2020, the Court entered
20   an order staying proceedings in this matter pursuant to General Order No. 615. (Doc. 7.)
21           On September 22, 2020, the stay was lifted for the limited purpose of permitting service
22   of the complaint on the Commissioner. (Doc. 13.)
23           On March 10, 2021, the Court observed that no return of service had been filed, and
24   ordered Plaintiff to file either a return of service or a status report indicating whether she intends
25   to prosecute this case against the Commissioner by no later than March 17, 2021. (Doc. 24.)
26           To date, no response to the Court’s order has been received. Plaintiff is, therefore,
27   ordered to show cause, if any, why the action should not be dismissed for failure to comply with
28
           Case 1:20-cv-00700-SKO Document 25 Filed 03/23/21 Page 2 of 2


 1       the Court’s order and for want of prosecution. Alternatively, Plaintiff may file a return of
 2       service.
 3             Accordingly, it is HEREBY ORDERED that:
 4             1.      By no later than April 2, 2021, Plaintiff shall either:
 5                     a.       file a written response to this Order showing cause why the Court should
 6                              not dismiss this action for failure to comply with the Court’s order and for
 7                              want of prosecution; or
 8                     b.       file a return of service effected in the proper venue.1
 9             Failure to respond to this Order to Show Cause will result in recommendation of
10 dismissal of this action.

11
     IT IS SO ORDERED.
12

13 Dated:           March 23, 2021                                           /s/   Sheila K. Oberto                    .
14                                                               UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20

21

22

23

24

25

26
27   1
       The Court notes that the “Proof of Service of Summons and Complaint” (Doc. 19) is ineffective, as it indicates
28   service on an entity in the wrong venue. (See id. (indicating service on the “Civil Process Clerk” located in the United
     States Attorney’s Office in the Central District of California)).

                                                                2
